     Case 8:21-cv-00490-TPB-SPF Document 1 Filed 03/01/21 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

AMY GASSETT,

         Plaintiff,

v.                                                      CASE NO.:

PRINCE CONTRACTING, LLC, a Florida
Limited Liability Company,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, AMY GASSETT (“Ms. Gassett” or “Plaintiff”) files this Complaint against

Defendant, PRINCE CONTRACTING, LLC (“PLC” or “Defendant”), and states as follows:

                                        INTRODUCTION

         1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

         2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

liquidated damages, declaratory relief, her attorneys’ fees and costs, and any and all relief available

under the FMLA.

                      JURISDICTION, VENUE AND FMLA COVERAGE

         3.    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

§ 2201 et seq.

         4.    At all times relevant hereto, Plaintiff was an employee of Defendant and worked for

Defendant in Hillsborough County, Florida.
  Case 8:21-cv-00490-TPB-SPF Document 1 Filed 03/01/21 Page 2 of 6 PageID 2




       5.    At all times relevant hereto, Plaintiff was an employee of Defendant and resided in

Hillsborough County, Florida.

       6.    Defendant is a Florida Limited Liability Company that provides construction and

development services in, among others, Hillsborough County, Florida, and is therefore within the

jurisdiction of the Court.

       7.    At all times relevant, Defendant was an employer covered by the FMLA, because it

was engaged in commerce, or in an industry affecting commerce, who employed fifty (50) or more

employees within seventy-five (75) miles of where Plaintiff worked, for each working day during

each of twenty (20) or more calendar workweeks during the relevant period of time.

       8.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) necessitated medical leave for her serious health condition

as well as her daughter’s serious health condition; and (b) she was employed by Defendant for at

least 12 months and worked at least 1,250 hours during the relevant 12-month period prior to her

seeking to exercise her rights to FMLA leave.

                                 FACTUAL ALLEGATIONS

       9.    Ms. Gassett worked as a Junior Staff Accountant for Defendant from June 13, 2016,

until her termination on February 28, 2019.

       10.   In all respects, Ms. Gassett was an excellent employee, who had no significant history

of non-FMLA related attendance, disciplinary, or performance issues.

       11.   Ms. Gassett’s daughter suffers from autism spectrum disorder (“ASD”), a serious

health condition as defined by the FMLA.

       12.   Furthermore, Ms. Gassett herself suffers from Diabetes, which is also a serious health

condition as defined by the FMLA.
  Case 8:21-cv-00490-TPB-SPF Document 1 Filed 03/01/21 Page 3 of 6 PageID 3




       13.   Upon beginning her employment, Plaintiff informed her Supervisor, “Miguel,” of her

daughter’s serious health condition/hospitalization and her need for leave time away from work to

take her daughter to doctor appointments and otherwise manage the symptoms of her daughter’s

serious health condition.

       14.   At that time, Ms. Gassett further informed Miguel of her own serious health condition

and her need manage the side effects of her volatile glucose levels.

       15.   As such, on or around July 2018, Ms. Gassett applied, and was approved for,

intermittent FMLA leave to be used whenever her diabetes flared up, and/or when her daughter’s

autism necessitated intervention, care, or treatment.

       16.   Whenever Ms. Gassett needed to care for either her own or her daughter’s serious

medical condition, she timely advised PCL’s management and kept them appraised of the situation

as per PCL protocol.

       17.   The week of February 25, 2019, Ms. Gassett’s insulin pump fully malfunctioned,

forcing her diabetes to flare up dangerously, and necessitating urgent medical attention.

       18.   Pursuant to this, Ms. Gassett informed PCL managers that she was again going to

utilize her intermittent FMLA.

       19.   To make matters worse, on February 28, 2019, while she was on her way to work,

Ms. Gassett was injured when another collided into her automobile. Immediately, she let

Defendant know of her predicament and sought medical attention.

       20.   Shockingly, once Ms. Gassett arrived at her physician’s office for treatment regarding

this accident, PCL Human Resources Director, Sharon Marsh (“Ms. Marsh”), called Ms. Gassett

and terminated her employment, effective immediately.
  Case 8:21-cv-00490-TPB-SPF Document 1 Filed 03/01/21 Page 4 of 6 PageID 4




       21.   When Ms. Gassett asked why she was being terminated, Ms. Marsh informed her that

it was due to her “absences.”

       22.   Plaintiff’s termination for availing herself of FMLA leave makes the causal

connection between Plaintiff’s use of FMLA and her termination sufficiently clear.

       23.   As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

       24.   Also, as a result of the foregoing, Defendant retaliated against Plaintiff for attempting

to utilize and/or utilizing proper and authorized FMLA leave.

       25.   Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for her use of approved FMLA protected leave and for her FMLA request.

       26.   Any other stated reason for Plaintiff’s termination is a pretext, designed to cover up

FMLA interference and retaliation.

       27.   As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

       28.   Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

              COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       29.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

28, above.

       30.    At all times relevant hereto, Plaintiff was protected by the FMLA.

       31.   At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       32.   At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise her FMLA rights.
  Case 8:21-cv-00490-TPB-SPF Document 1 Filed 03/01/21 Page 5 of 6 PageID 5




       33.   Terminating an employee while out on FMLA leave is the very definition of

interference with her rights under the FMLA.

       34.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       35.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                          COUNT II- RETALIATION UNDER THE FMLA

       36.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

28, above.

       37.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       38.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

       39.   At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

her use of FMLA protected leave and for her request for FMLA leave

       40.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

attempted to exercise her rights to take approved leave pursuant to the FMLA.

       41.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating against

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.
  Case 8:21-cv-00490-TPB-SPF Document 1 Filed 03/01/21 Page 6 of 6 PageID 6




       42.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

       DATED this 1st day of March 2021.

                                              Respectfully Submitted,

                                              By:/s Noah E. Storch
                                              Noah E. Storch, Esq.
                                              Florida Bar No. 0085476
                                              Richard Celler Legal, P.A.
                                              10368 West State Road 84, Suite 103
                                              Davie, Florida 33324
                                              Telephone: (866) 344-9243
                                              Facsimile: (954) 337-2771
                                              E-mail: noah@floridaovertimelawyer.com
                                              Attorneys for Plaintiff
